      NEELEMAN LAW GROUP                                                     Chapter 13 Proceeding
 1
      1904 Wetmore Ave., Suite 200
 2
      Everett, WA 98201
      Telephone: (425) 212-4800
 3    Facsimile: (425) 212-4802

 4
                                IN THE UNITED STATES BANKRUPTCY COURT
 5                             FOR THE WESTERN DISTRICT OF WASHINGTON
 6                                                   : Case No.: 16-11097
     In re:                                          :
 7                                                   : DECLARATION OF DEBTORS
     DANIEL AND HOLLY SNOW,                          :
 8                                                   :
                    Debtor.                          :
 9                                                   :
                                                     :
10

11
              We, Daniel and Holly Snow, declare under penalty of perjury the following:
12
              1) That we are the debtors in the above referenced case.
13
              2) That during the pendency of this case, Daniel has been self-employed. That due to
14
                 COVID the work was not able to be performed and he was forced to find other
15
                 employment.
16
              3) That during the transition between jobs, we have been unable to pay the payment to
17
                 the Trustee.
18
              4) That I am now employed and my income has now stabilized allowing payment to the
19
                 Trustee to continue.
20
              5) That through counsel, we have filed a motion to modify in order to reduce our
21
                 monthly payments and extend our plan terms.
22

23

24

25
                                                                  1904 Wetmore Ave., Suite 200    Neeleman
26                                                                          Everett, WA 98201     Law
                                                               P 425.212.4800 || F 425.212.4802   Group
      Declaration of Debtors
 1          6) That we have filed an amended budget which reflects our current income and

 2              expenses at this time.

 3

 4          Dated this 26th day of October, 2020
                                                             /s/ Daniel Snow ________________
 5                                                           Daniel Snow
 6

 7                                                           /s/ Holly Snow
                                                             Holly Snow
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
                                                              1904 Wetmore Ave., Suite 200    Neeleman
26                                                                      Everett, WA 98201     Law
                                                           P 425.212.4800 || F 425.212.4802   Group
     Declaration of Debtors
